      Case 6:03-cr-00050 Document 89 Filed on 10/06/20 in TXSD Page 1 of 6
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                            UNITED STATES DISTRICT COURT                           October 08, 2020
                             SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                 VICTORIA DIVISION

UNITED STATES OF AMERICA,                     §
   Plaintiff,                                 §
                                              §
             v.                               §           CRIMINAL NO. 6:03-50
                                              §
ANITRA JENKINS,                               §
   Defendant.                                 §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Anitra Jenkins’ “Petition for Compassionate

Release Pursuant to 3582(c)(1)(A)(i) of the First Step Act Also Known as Criminal Justice

Reform Act, S. 756 of 2018 and the Cares Act of 2020” (D.E. 87) and supplemental letter in

support (D.E. 88).

I. BACKGROUND

       In 2004, Defendant was sentenced to 262 months’ imprisonment after pleading guilty to

bank robbery and possession of a firearm in furtherance of a crime of violence. She has served

roughly 205 (78%) months of her sentence and has a projected release date, after good time

credit, of February 9, 2023. Defendant now moves the Court to reduce her sentence to 244

months, which she claims would allow her to be released to home confinement or a halfway

house, because she fears contracting COVID-19 while in prison. She further states that she

wishes to care for her elderly mother.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under a limited number of circumstances:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

                                              1
      Case 6:03-cr-00050 Document 89 Filed on 10/06/20 in TXSD Page 2 of 6




           (1) in any case—
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by
       the warden of the defendant’s facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that—
       (i) extraordinary and compelling reasons warrant such a reduction . . . and that
       such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—
            (I) suffering from a serious physical or medical condition,
            (II) suffering from a serious functional or cognitive impairment, or
            (III) experiencing deteriorating physical or mental health because of the
            aging process,

            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.

       (B) Age of the Defendant. –

       The defendant is (i) at least 65 years old; (ii) is experiencing a serious
       deterioration in physical or mental health because of the aging process; and (iii)
       has served at least 10 years or 75 percent of his or her term of imprisonment,
       whichever is less;




                                                 2
      Case 6:03-cr-00050 Document 89 Filed on 10/06/20 in TXSD Page 3 of 6




       (C) Family Circumstances. –

            (i) The death or incapacitation of the caregiver of the defendant’s minor child
            or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when
            the defendant would be the only available caregiver for the spouse or
            registered partner.

       (D) Other Reasons. –

       As determined by the Director of the Bureau of Prisons, there exists in the
       defendant’s case an extraordinary or compelling reason other than, or in
       combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       Finally, the Court must consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

                                                 3
      Case 6:03-cr-00050 Document 89 Filed on 10/06/20 in TXSD Page 4 of 6




provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 42 years old. She claims that she “meets 2 of the risk factors stated in the

CDC guidelines” for individuals who are at risk for complications from COVID-19 (D.E. 87, p.

3), but she does not identify what those risk factors are. Defendant also complains generally

about the conditions of confinement at FCI Waseca while on COVID lockdown, including

unhealthy meals, cancellation of educational programs, and inability to exercise. She further

states that her father recently died of complications from COVID-19 while battling cancer, and

she wishes to take care of her elderly mother, who requires home healthcare. Finally, Defendant

emphasizes that she has completed 57 educational classes while incarcerated and has not been

involved in any prison fights in more than 5 years.


                                                  4
       Case 6:03-cr-00050 Document 89 Filed on 10/06/20 in TXSD Page 5 of 6




        While the Court is permitted to consider post-sentencing rehabilitation in determining

whether to grant an eligible defendant a sentence reduction, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii). Defendant has failed to offer evidence of, or even identify, any underlying medical

condition that would make her particularly vulnerable to severe illness or death should she

contract COVID-19. 1 Moreover, “caring for a sick and/or aging parent is not a qualifying ‘family

circumstance’ under U.S.S.G. § 1B1.13(1)(A).” United States v. Hudec, No. 4:91-CR-1-1, 2020

WL 4925675, at *5 (S.D. Tex. Aug. 19, 2020) (collecting cases); see also United States v.

Ingram, 2019 WL 3162305, at *2 (S.D. Ohio Jul. 16, 2019) (denying compassionate release to

defendant to care for ill mother because “[m]any, if not all inmates, have aging and sick parents.

Such circumstance is not extraordinary.”)). Finally, the BOP has not determined any other

extraordinary and compelling reason exists to support Defendant’s release. In fact, Defendant

does not even claim to have pursued her remedies within the BOP before petitioning the Court

for compassionate release as required.




         1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-
19. People with Certain Medical Conditions, CDC (Sept. 11, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions
are at increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious heart conditions, such
as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2 diabetes mellitus.
People with the following conditions might be at an increased risk for severe illness from COVID-19: Asthma
(moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from
blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary fibrosis;
Smoking; Thalassemia; and Type 1 diabetes mellitus.




                                                        5
      Case 6:03-cr-00050 Document 89 Filed on 10/06/20 in TXSD Page 6 of 6




        “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully exhaust

their administrative rights to appeal or wait for 30 days to lapse from such a petition in order to

bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States v. Gomez, 2020 WL

2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v. Licciardello, 2020 WL

1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana, 2020 WL 1853797, at *1 (S.D.

Tex. Apr. 10, 2020)). See also, e.g., United States v. Clark, 2020 WL 1557397, at *3 (M.D. La.

Apr. 1, 2020) (denying motion for compassionate release based on fears of contracting COVID-

19 in prison where defendant conceded he had not exhausted administrative remedies).

        Because Defendant has failed to demonstrate that she has complied with the exhaustion

requirements under § 3582, her motion is not ripe for review, and the Court is without

jurisdiction to grant it.

IV. CONCLUSION

      For the foregoing reasons, Defendant’s Petition for Compassionate Release (D.E. 87) is

DENIED.

        It is so ORDERED.

                It is so ORDERED this 6th day of October, 2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                6
